DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1-20, is/are filed on 5/26/21 are currently pending. Claim(s) 1-20 is/are rejected.
Election-Restrictions
The applicant elected group A1 and B1 corresponding to claims 1-20 in the reply filed 9/19/22. Currently no claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed. This restriction is made final.
Applicants argue that claims do not allegedly recite the species in the claims. The claims need not to specify a specify a particular species as future added claims could further shift the direction towards multiple species and thus multiple inventions. This restriction is made to focus on one invention of the application. Clearly, through the design and structure, both species as explained in the restriction have different functions and design and thus distinct. Therefore, they would require at least different field of search including searching in different classes and subclasses. Therefore, a search and/or examination burden for the patentably distinct species the inventions required. This restriction is made final.




Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 20020112609 A1) in view of Schilthuizen (US 20100100027 A1).
Regarding claim 1, Wong teaches at least one or more sorbent pouches or container (a series of cartridges) stacked in series capable of holding the materials useful for the separation process [0086, 0046]; the two or more sorbent pouches (cartridges) contain at least one sorbent material [0092-0107] and the porous material allows fluid to pass through the sorbent pouches. Wong teaches the cartridge can be made of any suitable material [0088]. 
Schilthuizen discloses an extracorporeal device for removing toxins from blood (abstract, figures) comprising a sorption filter provided in a porous pouch form [0032, 0045, 0050, 0145] forming an enclosure said sorption filter containing sorption materials (such as activated carbon) suitable for adsorbing toxins and other materials from blood.
It would have been obvious to one having ordinary skill in the art to modify the sorbent cartridge of Wong to utilize a sorbent pouch form factor as described in Schilthuizen in order to provide an easily replaceable and compact sorbent pouch [0147]. around the sorbent material (fully enclosing the sorbent material), which allows fluid such as blood to pass through to be purified [0111]. The statement ‘at least 98%’ does not hold much weight unless the reference itself teaches it is uncapable of holding that amount. 
Regarding claim 2, Wong teaches the porous material allows fluid to pass through the sorbent pouches and substantially retains the at least one sorbent material in the sorbent pouches (claim simply requires a pouch therefore it would also have the capability of retaining as such, unless if the references clearly state otherwise). 
Regarding claims 3-5, Wong teaches wherein any one of the sorbent pouches contains sorbent materials selected from the group consisting of activated carbon, hydrous zirconium oxide, zirconium phosphate, ion-exchange resin, alumina, urease, and combinations thereof and specifically urease [see at least 0092-0107].
Regarding claim 6, Wong teaches wherein the third sorbent pouch is placed downstream of the second sorbent pouch (the reference teaches the pouches can be arranged as desired). The pouch arrangement would have been routine and obvious. It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 7, Wong teaches wherein the first sorbent pouch further contains alumina. Wong teaches wherein multiple pouches comprising different sorbents. [see at least 0092-0107]. The pouch arrangement would have been routine and obvious. It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 8, Wong teaches wherein the first sorbent pouch retains at least 98% by weight of dissolved urease in the first sorbent pouch. The reference does not state that the urease is leaked through the process. Therefore, it would capable of holding such an amount. 
Regarding claim 9, Wong teaches further comprising the step of placing a second sorbent pouch in the sorbent cartridge; the second sorbent pouch containing at least one sorbent material selected from a group consisting of: activated carbon, zirconium phosphate, and zirconium oxide. Wong teaches wherein multiple pouches comprising different sorbents. [see at least 0092-0107]. The pouch arrangement would have been routine and obvious. It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 10, Wong teaches further comprising the step of placing a second sorbent pouch in the sorbent cartridge; the second sorbent pouch containing zirconium phosphate. Wong teaches wherein multiple pouches comprising different sorbents. [see at least 0092-0107]. The pouch arrangement would have been routine and obvious. It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 11, Wong teaches wherein the second sorbent pouch is placed downstream of the first sorbent pouch. Wong teaches wherein multiple pouches comprising different sorbents. [see at least 0092-0107]. The pouch arrangement would have been routine and obvious. It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 12, Wong teaches at least one or more sorbent pouches or container (a series of cartridges) stacked in series capable of holding the materials useful for the separation process [0086, 0046]; the two or more sorbent pouches (cartridges) contain at least one sorbent material [0092-0107] and the porous material allows fluid to pass through the sorbent pouches. Wong teaches the cartridge can be made of any suitable material [0088]. The reference teaches flowing dialysate fluid  [0046].
Schilthuizen discloses an extracorporeal device for removing toxins from blood (abstract, figures) comprising a sorption filter provided in a porous pouch form [0032, 0045, 0050, 0145] forming an enclosure said sorption filter containing sorption materials (such as activated carbon) suitable for adsorbing toxins and other materials from blood.
It would have been obvious to one having ordinary skill in the art to modify the sorbent cartridge of Wong to utilize a sorbent pouch form factor as described in Schilthuizen in order to provide an easily replaceable and compact sorbent pouch [0147].
Regarding claims 13-19, see the rejection of claims 3-11 above.
Regarding claim 19, Wong teaches further comprising the step of measuring a concentration of at least one solute in a dialysate downstream of the sorbent cartridge [0004].
Regarding claim 20, Wong teaches wherein the at least one solute comprises urea or ammonia. Determining these these common components are well-known for monitoring purposes (see at least US 20050150832 A1, [0086]). Therefore, it would have been obvious. 

***
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/Primary Examiner, Art Unit 1777